Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 1/8/2021.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specific amounts of dithionite ion being added in an amount of 800ppm and the Fe(II) ion being 800ppm is not taught in the originally filed specification.  Further, Applicant’s assertion of unexpected results over a specific temperature range also lacks support in the originally filed specification/application.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claim 19-20 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such, it is unclear the metes and bounds of about 800 ppm or 600 ppm. For example, would 793 be considered about 800 ppm but 792 not?

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-8, 11-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (WO 2013/117996 in IDS) in view of Ludwig et al. (US 2005/0082233 in IDS).
Regarding claims 1-3, Moore teaches a method for reducing selenium and chromium in wastewater comprising contacting the wastewater with Fe(II) ions and a non-iron based reducing agent while the pH is between 7.5-10.5 during the process wherein lime is added ([0011]-[0022] and [0033]-[0034]).  Moore also teaches that the selenium contaminant is in the form of selenite and/or selenite ([0009] and [0017]-[0018]) and temperatures for said treatment being from 10-90 C ([0020]).  Thus, Moore either anticipates or renders obvious heating the water to up to 90 C as it is a known working temperature for the treatment process.
Moore teaches that the reducing agent can be “any of a variety of reducing agents known to those of skill in the art” but fails to explicitly teach the reducing agent being dithionite ion.  Ludwig teaches a method for reducing selenium and chromium in wastewater comprising contacting the wastewater with Fe(II) ions and a non-iron based reducing agent ([0025]-[0027], [0033], [0061]-[0063]).  As Ludwig details that a dithionite ion is a known exemplary reducing agent in the art and used for the same purpose, one skilled in the art would have found it obvious for the specific reducing agent in Moore to be dithionite in order to provide a reducing agent to treat similar contaminants in a similar stream with a reasonable expectation of success (see MPEP 2144.06 substituting equivalents for the same purpose).
Regarding claim 4, it is submitted that the specific amount of Fe(II) ions used would have been an obvious matter of optimization of concentrations of the Fe reagent In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
Regarding claim 5, Ludwig teaches that the Fe(II):dithionite ion ratio being 1 (0.2M ferrous sulfate to 0.2M sodium dithionite) ([0033]).
Regarding claims 7-8, Ludwig teaches that the reducing agent is sodium dithionite ([0033]).
Regarding claim 11, Moore teaches that the temperatures for said treatment being from 10-90 C ([0020]).  Thus, Moore either anticipates or renders obvious heating the water to up to 90 C as it is a known working temperature for the treatment process. 
Regarding claim 12, Moore teaches adding a pH modifier, such as lime ([0011]-[0022] and [0033]-[0034]).
Regarding claim 13, Moore teaches that the amount of Fe is based upon the amount of contaminant and can be any dosage that will achieve the desired result with 1-15 being a known ratio ([0034]).  Moore also teaches that the pH is adjusted to any point within a wide range (pF of 7-10) or no pH adjustment at all thereby teaching that the range would be from 0 ppm to a high ppm ([0019]).  Since Moore teaches that the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
Regarding claims 19-20, see claim 13 above. Further, as can be seen in Table 1 of Ludwig, the amount of reagent added also effects the efficiency of removal of the various contaminants.  As such, modifying the concentration is merely optimizing the amount of chemicals added according to the fluid treated and results desired. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (WO 2013/117996 in IDS) in view of Ludwig et al. (US 2005/0082233 in IDS) as applied to claim 1 above, and further in view of Moulton (US 2007/0084769).
Regarding claim 16, Moore teaches the addition of lime to adjust the pH but fails to explicitly state the lime is in slurry form. Moulton teaches that in adjusting the pH of an aqueous stream, lime in the form of a slurry is provided ([0028]).  It is submitted that given lime can be added either in solid or slurry form, it would have been obvious to add the lime in slurry form as it is a well-known means to add lime and one skilled in the art would have a reasonable expectation of success in doing so. 

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (WO 2013/117996 in IDS) in view of Ludwig et al. (US 2005/0082233 in IDS) as applied to claim 1 above, and further in view of Huang (US 2011/0174743).
Regarding claims 17-18, Moore teaches that oxyanions that can be removed from wastewater can include selenium and sulfate, but Moore fails to teach the specific wastewater stream being a flue gas desulfurization wastewater stream and the sulfate concentration having levels of 4000-8000ppm.  Huang teaches that a wastewater stream that contains contaminants that should be treated to remove selenium and sulfate with concentrations up to 6000 mg/L (ppm) would be a flue gas desulfurization waste stream (Huang [0002]-[0004]).  Moore defines the aqueous stream that contains .  
Response to Arguments
Applicant's arguments filed 1/8/2021 have been fully considered but they are not persuasive. 
Applicant argues that the temperature claimed provides unexpected results over the range taught in Moore (see Bera affidavit dated 1/8/2021).  First, it is noted that unexpected results based upon temperature is an entirely new position that is not supported by the originally filed specification. Second, the Moore taught range is 10-90 C and the claimed range is 60-95 C.  The Moore range overlaps with the claimed range for over 1/3 of its taught range, a significant amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). Lastly, one skilled in the art would immediately recognize that an increase in temperature typically increases the rate of reaction. An increase in temperature will raise the average kinetic energy of the reactant molecules. Therefore, a greater proportion of molecules will have the minimum energy necessary for an effective collision. As such, stating that as the temperature rises, the reactions will also increase is wholly expected in view of common knowledge of one skilled in the art. "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process of sterilizing a polyolefinic composition which contains an antioxidant with high-energy radiation. Although evidence was presented in appellant’s specification showing that particular antioxidants are effective, the Board concluded that these beneficial results 
Applicant argues that there is a not a reasonable expectation of success as Ludwig ([0007]) teaches that dithionite ions had little effect on chromium. Applicant has erroneously interpreted the Ludwig reference as a whole. Table 1 of Ludwig clearly teaches that while dithionite alone does not efficiently remove chromium and other contaminants, the combination of dithionite and iron ions effectively remove chromium (see also [0026]-[0027] and Table 2).  Both Moore and Ludwig both teach that the iron ions and reductant/dithionite ions remove selenium (Moore [0009] and [0017]-[0018]; Ludwig [0061]).  As such, Moore in view of Ludwig provide explicit teachings making one skilled in the art have a reasonable expectation of success in the method removing selenium. 
Applicant argues that Example 3 shows a significant reduction of selenium ions in comparison to Examples 1-2 and 4 thereby providing unexpected results. It is noted that the primary reference does not teach the use of Fe(II) reagent or a reducing agent alone but the combination of a Fe(II) reagent with a reducing agent. Further, Ludwig also teaches the use of a Fe(II) reagent with a dithionite reducing agent (Table 1 and 2). As such, the argued unexpected results contrasting Fe(II) reagent or dithionite in isolation of Examples 1-2 and 4 do not compare the closest prior art and thus fails to meet the burden of unexpected results (see MPEP 716.02(e)). As such, the allegation of unexpected results fail to overcome the current rejection as is it based on the use of reagents alone and not the combination provided in Moore and Ludwig. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER KEYWORTH/Primary Examiner, Art Unit 1777